Citation Nr: 9928516	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-05 227A	)	DATE
	)
	)


THE ISSUE

Whether a January 1983 decision of the Board of Veterans' 
Appeals denying service connection for the cause of the 
veteran's death should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).  


REPRESENTATION

Moving Party Represented by:  James W. Stanley, Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran served on active duty from July 1928 to August 
1931.  The veteran died in April 1982.  The appellant is the 
widow of the veteran.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the appellant's attorney received in 
December 1997 requesting reconsideration of a January 1983 
Board decision which denied service-connection for the cause 
of the veteran's death, alleging CUE in that Board decision.  
Reconsideration was denied by Order of July 1998 and the 
appellant's attorney was notified that when final regulations 
became effective, enabling the provisions of Public Law No. 
105-111, the Motion for Reconsideration would be reviewed as 
a request for revision of the 1983 Board decision on the 
grounds of CUE.  This was because a precedent opinion of the 
Acting General Counsel of the Department of Veterans Affairs 
(VA) held that motions for reconsideration of a Board 
decision, alleging obvious error in fact or law, may be 
construed as requests for revision of that Board decision.  
VAOGCPREC 1-98, 63 Fed. Reg. 31263 (June 8, 1998).  The Board 
is bound by precedent opinions of the VA General Counsel 
under 38 U.S.C.A. § 7104(c) (West 1991) and 38 C.F.R. § 19.5 
(1998).  

By letter of April 1999, the appellant's attorney was 
notified that final regulations governing motions of CUE in 
Board decisions had been published, and a copy of those 
regulations was enclosed.  Despite information in the July 
1998 Order denying Reconsideration, the Board would not 
consider the Motion for Reconsideration to be a "CUE motion" 
unless the attorney or the appellant informed the Board in 
writing, within 60 days that it was desired that the Motion 
for Reconsideration be considered to be a CUE motion.  In any 
event, a docket number had been assigned but if it was 
decided to file a CUE motion at a later time, a new docket 
number would be assigned.  

The matter of CUE in the 1983 Board decision was not 
addressed at a May 1999 hearing before the undersigned 
member of the Board sitting at Little Rock, Arkansas.  The 
only issues addressed were whether new and material evidence 
had been submitted to reopen the claim for service 
connection for the cause of the veteran's death and 
entitlement to Dependency and Indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 1991).  Nevertheless, it 
appears that the appellant and her attorney wish to proceed 
with the motion of alleged CUE in the 1983 Board decision.  


FINDINGS OF FACTS

1.  In January 1983, the Board issued a decision denying 
service connection for the cause of the veteran's death.  

2.  The Board's decision of January 1983 was supported by the 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions extant at the 
time were ignored or incorrectly applied.  


CONCLUSION OF LAW

1.  The Board's January 1983 decision did not contain CUE as 
to a failure to retroactively apply judicial precedent with 
respect to evaluating and weighing evidence.  38 U.S.C.A. 
§ 7111 (West Supp. 1999); 38 C.F.R. § 20.1403(a) (1999).  

2.  The Board's January 1983 decision did not contain CUE as 
to a failure to adjudicate whether the appellant was 
entitled to DIC under 38 U.S.C.A. § 1318(b)(1) (West 1991).  
38 U.S.C.A. §§ 1318(b)(1), 7111 (West Supp. 1999); 38 C.F.R. 
§ 20.1403(a) and (d) (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

History of case

The available service medical records reflect that the 
veteran had pulmonary tuberculosis and tuberculosis of the 
left knee but are negative for cardiovascular disease.  He 
was hospitalized after service in 1934, 1935, and 1936 for 
tuberculosis.  

A cardiovascular examination during VA hospitalization in 
August and September 1942 revealed no cardiovascular 
abnormality and the diagnosis was that there was no 
cardiovascular disease.  Also, no active pulmonary or 
respiratory disease was found and there was no evidence of 
active tuberculosis.  

W. F. Barrier, MD, reported in January 1971 that he had 
treated the veteran for the past 26 years and in the last 6 
months he had had increasing pain and weakness of the left 
knee and leg.  It was stated that the veteran needed a 
general check up with the VA for reevaluation of his 
disability due to progressive weakness and pain when trying 
to move about and do his work.  The physician had advised the 
veteran to seek VA hospitalization "to determine the extent 
of his disability, if [sic] he is going to try to continue 
his present employment."  His employment entailed lifting of 
100 lb. bags of calcium chloride and carrying them up stairs.  

Dr. Barrier further stated that:

"At age 63, with a crippled knee due to an old 
tuberculosis condition which he has had since his army 
service, I fear he is damaging his leg and body to 
pursue this type of work and is entitled to a more 
liberal disability rating, since he is service-
connected, and in my opinion is physically unable to 
continue the same employment at the present."  

On VA examination in February 1971 the veteran reported 
having been employed at the [redacted] as a 
plant foreman for the past 23 years.  His family physician 
for the past 25 to 30 years had been Dr. Barrier.  An 
electrocardiogram (EKG) was interpreted as normal.  A chest 
X-ray was within normal limits for the veteran's age.  

In February 1975 [redacted], the President of [redacted],
Inc. stated that the veteran had worked as a 
manager from October 1968 through June 1972.  He was hard 
working and Mr. [redacted] felt that the veteran's partial 
disability was a contributing factor in his early retirement.  
His left leg problems had limited his mobility and seemed to 
sap his vitality, two elements which were crucial to his 
work.  Mr. [redacted] would definitely have wanted the veteran 
to remain on the job if the veteran had felt he was able.  

A discharge summary of VA hospitalization from January to 
March 1975 reflects that after draining and healing of a 
tubercular ulcer on the lateral side of the left knee, which 
had ruptured in 1942, the veteran had had steadily increasing 
soreness and stiffness.  He was unable to work doing heavy 
labor because of knee pain and retired approximately two 
years ago.  Laboratory tests of fluids and tissue of the left 
knee were negative for active tuberculosis.  The veteran was 
reluctant to have surgery until it was absolutely necessary 
and he was to be given a long-leg, double upright brace with 
slip-lock.  The discharge diagnoses were osteoarthritis 
secondary to resolved tuberculosis of the left knee.  

An April 1975 rating action denied an increased rating for 
service-connected tuberculosis of the left knee with resolved 
arthritis, rated 20 percent disabling.  His service connected 
inactive, moderately advanced pulmonary tuberculosis remained 
at a noncompensable level.  The veteran was notified of that 
rating action by letter of May 1, 1975.  

VAOPT records of 1975 reflect that the veteran had physical 
therapy for his left knee and that in April 1975 it was 
recommended that if his left knee pain was of such a nature 
that it limited him, he should consider having left knee 
fusion or left knee arthroplasty.  

On VA orthopedic examination in August 1975, it was reported 
that since the veteran's VA hospitalization earlier in 1975 
he had been on crutches and that consideration was being 
given to left knee fusion or left knee replacement.  

The veteran was notified in August 1975 of a rating action 
denying an increased rating for his service-connected left 
knee disorder but no appeal was initiated.  

The veteran underwent VA hospitalization in January 1976 for 
left knee osteoarthritis and evaluation for possible left 
total knee arthroplasty and that surgery was subsequently 
performed during VA hospitalization of February and March 
1976, after which the veteran again sought an increased 
rating for his left knee disorder. 

An April 1976 rating action, after granting a temporary total 
rating of 100 percent based on convalescence, under 38 C.F.R. 
§ 4.30, from February 24, 1976, the day of VA hospital 
admission, assigned a 100 percent schedular rating under then 
38 C.F.R. Part 4, Diagnostic Code (DC) 5264 (subsequently 
renumbered as DC 5055) effective May 1, 1976.  

On VA orthopedic examination in January 1977, the veteran 
reported that since the left knee prosthesis he had obtained 
some measure of relief but now had more limitation of motion.  
He also reported that he had not worked for Ready Mix since 
1971.  A chest X-ray revealed nodular densities on the lung 
fields which had become calcified and were probably of no 
immediate pathological significance.  His heart assumed a 
sort of globular shape and was a little larger than probably 
one would suspect would be found in one of the veteran's body 
build but there was no evidence of heart failure.  

A February 1977 rating action reduced the 100 percent rating 
for the service-connected left knee disorder to 60 percent, 
effective May 1, 1977 (one year after the left knee 
replacement).  

In VA Form 21-4138 of February 1977, the veteran reported 
having become totally disabled in August 1972.  He had quit 
his employment because of disability and had been employed 
with [redacted] for 25 years prior to retirement as a 
foreman.  He had tried and failed to obtain employment in 
August 1976 doing house repairs.  

In a March 1977 letter, received by VA after the March 1977 
rating action (but before the notification letter), from 
[redacted] it was reported that he had bought [redacted] 
in October 1968 and from then until August 29, 1972 
the veteran had worked as foreman.  The veteran had been a 
dependable employee, although somewhat physically limited.  
Had he not felt compelled to retire due to continued problems 
with his bad leg, he would still have a position with that 
company.  

By RO letter of March 1977 the veteran was informed of a 
rating action earlier that month denying a total rating based 
on individual unemployability.  

An April 1977 rating action granted a total rating based on 
individual unemployability effective May 1, 1977.  

The veteran's death certificate reflects that he died on 
April [redacted] 1982 at the age of 74 and the immediate cause of 
death was cardiac arrest - cardiogenic shock due to organic 
heart disease - congestive heart failure.  Another 
significant condition contributing to death but not related 
to the immediate cause of death was recurrent pleural 
effusions.  No autopsy was performed.  

At the time of the veteran's death he was service-connected 
for degenerative arthritis of the left knee with post 
operative residuals of a total left knee replacement, 
secondary to tuberculosis, rated 60 percent disabling; and 
for pulmonary tuberculosis, moderately advanced but inactive, 
assigned a noncompensable rating.  He had been assigned a 
total rating based on individual unemployability due service-
connected disabilities from May 1, 1977.  He was also 
entitled to special monthly compensation on account of 
tuberculosis which had been arrested since August 1, 1952.  

The appellant's VA Form 21-534, Application for [DIC] or 
Death Pension by Surviving Spouse was received in April 1982. 

A May 1982 rating action denied service connection for the 
cause of the veteran's death and stated "[b]asic 
entitlement under 38 U.S.C. 410(b) is not established."  
While the notification letter is not on file, which would 
indicate whether the appellant was notified of the denial of 
benefits under 38 U.S.C. § 410(b), the June 1982 statement 
of the case specifically cited, and even paraphrased, that 
statute.  

The appellant perfected a timely appeal from a May 1982 
rating action denying service connection for the cause of the 
veteran's death by filing VA Form 1-9, Appeal to the Board of 
Veterans' Appeals, in June 1982.

In a July statement 1982 Bruce K. Burton, MD, stated that he 
had first seen the veteran in February 1982, at which time 
the veteran had present to a hospital and was severely 
dyspneic.  A chest X-ray revealed large right-sided pleural 
effusion.  He had a history of tuberculosis that had, to the 
physician's knowledge, been completely treated.  
Thoracentesis of the fluid, which was performed on that and 
several other occasions when he presented with shortness of 
breath, documented that the fluid was transudative in 
character.  The thoracentesis failed to respond adequately to 
diuretics, Lanoxin, and unloading agents.  It was suspected 
that there was another etiology of the large right pleural 
effusion.  Biopsies of the pleura involved with the effusion 
revealed no granuloma but there was evidence of chronic 
pleuritis.  The fluid revealed many lymphocytes and 
monocytes.  The fourth time he presented for hospitalization 
he was severely dyspneic and had a reaccumulation of his 
large right-sided pleural effusion.  He had giant neck venous 
distention and 4+ edema.  He was treated with diuretics but 
thoracentesis was not attempted at that time.  Several hours 
after admission, he had a cardiac arrest complicated by 
cardiogenic shock and electromechanical dissociation.  His 
pacemaker continued to fire but neither pulse nor blood 
pressure could be generated.  During his cardiac arrest a 
pericardial centesis was performed and for a few seconds he 
did regenerate a pulse.  

Dr. Burton further stated that:

It was our opinion with the above findings that the 
patient was likely, with the cardiomegaly and neck 
venous distention, to have had a pericardial tamponade 
and /or congestive cardiomegaly to go along with his 
large, right pleural effusion.

It was also stated by Dr. Burton that:

The exact etiology of the pleural effusion was never 
determined.  We do know that [sic] it did not respond 
adequately to the usual measures for congestive heart 
failure.  There is some question as to where the pleural 
effusion and possible pericardial effusion leading to 
the patient's demise might have been of a tubercular 
origin although we could never prove this.  With the 
past history of tuberculosis it is quite plausible 
although cultures of the pleura and biopsy of the pleura 
do not make this diagnosis.  

A January 1983 Board decision denied service connection for 
the cause of the veteran's death.  The Board found that:

1.  The veteran had active service from July 1928 to 
August 1931.  

2.  At the time of his death, service connection was in 
effect for inactive pulmonary tuberculosis, for which a 
noncompensable rating was assigned, and degenerative 
arthritis of the left knee secondary to tuberculosis, 
for which a sixty per cent (60%) disability rating was 
assigned.  A total rating (100%) based on individual 
unemployability had been in effect since May 1977.  

3.  The cause of the veteran's death in April 1982 was 
cardiac arrest due to organic heart disease and 
congestive heart failure first manifested many years 
after service.  

4.  The disability which caused the veteran's death was 
not present during his term in active service; nor was 
it related to any condition of service origin.  

5.  No condition of service origin played any 
significant role in causing the veteran's death.  

Based on those findings, the Board concluded that:

1.  The underlying cause of the veteran's death, cardiac 
arrest due to organic heart disease and congestive heart 
failure, is not a disability resulting from disease or 
injury incurred in or aggravated by active service.  (38 
U.S.C. 310; 38 C.F.R. § 3.102)

2.  There is no etiologic or causal relationship between 
the underlying cause of death and any of the veteran's 
service-connected disabilities.  (38 U.S.C. 410; 38 
C.F.R. § 3.312)

3.  The veteran had no disabilities incurred in or 
aggravated by active service which either caused or 
contributed substantially or materially to cause his 
death.  (38 U.S.C. 410; 38 C.F.R. 3.312)

In response to the contention that the veteran's service-
connected tuberculosis contributed to his death, and 
considering the doctrine of the resolution of doubt in favor 
of the appellant, the Board explained that: 

The evidence does not show, nor is it contended by the 
appellant, that the veteran manifested the underling 
cause of his death, organic heart disease, during 
service or as a result of a condition of service origin.  
The evidence shows that during service the veteran 
manifested some pulmonary tuberculosis, fibrous 
tuberculosis pleurisy and tuberculosis arthritis of the 
left knee. [] As the appellant has pointed out, the 
veteran suffered from recurrent pleural effusion when he 
was hospitalized just prior to his death.  Dr. Burton 
has noted that the exact etiology of the effusion was 
never determined and that cultures and a biopsy of the 
pleura did not support a diagnosis of tuberculosis.  In 
view of the fact that the evidence of record does not 
indicate that the veteran's tuberculosis was active 
since his hospitalization from 1931 to 1936, as well as 
the fact that laboratory testing conducted during his 
1982 hospitalization did not support a diagnosis of 
tuberculosis, the Board is of the opinion that the 
pleural effusion the veteran suffered from prior to his 
death was not of tuberculosis origin.  Accordingly, we 
find that the veteran's service-connected pulmonary 
tuberculosis and resulting left knee disorder did not 
contribute in a material way to cause or accelerate the 
veteran's death.  With regard to the specific 
contentions which have been advanced by the 
representative, we observe that Dr. Burton has provided 
a thorough summary of the veteran's hospitalization 
prior to his death, and accordingly find that further 
hospitalization records are not necessary for a 
determination of this claim.  

The appellant's reopened claim for service connection for the 
cause of the veteran's death was received in May 1993.  
Received in conjunction therewith were records from the Hot 
Springs County Memorial Hospital of 1981 and 1982. 

Received in January 1998, was correspondence from the 
appellant's attorney which indicated, in part, that 
"attached medical documentation clearly indicates that 
longer term pulmonary tuberculosis causes medical 
dysfunction even if no longer in an active stage."  
However, no medical documentation was attached to that 
letter.  

In November 1998 the appellant's attorney submitted copies of 
pages from Principles of Internal Medicine which pertained to 
tuberculosis, stating that these added corroborative proof of 
Dr. Burton's medical opinion.  [However, this copied material 
is not supplemented by any medical evidence explaining the 
significance of such material.]

The appellant and others testified in support of her claims 
for service connection for the cause of the veteran's death 
and entitlement to DIC under 38 U.S.C.A. § 1318(b) (West 
1991) at RO hearings in June and November 1997 and before 
the undersigned member of the Board sitting at Little Rock, 
Arkansas, in May 1999.  However, no testimony or arguments 
were set forth as to the motion for alleged CUE in the 
January 1983 Board denial of service connection for the 
cause of the veteran's death.   

Law and Regulations

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West Supp. 1999).  Review to 
determine whether CUE exists in a case may be instituted by 
the Board on its own motion, or upon request of a claimant at 
any time after the decision is made.  38 U.S.C.A. § 7111(c) 
and (d).  A request for revision is to be submitted directly 
to the Board and decided by the Board on the merits, 38 
U.S.C.A. § 7111(e), and a claim filed with the Secretary 
requesting such reversal or revision is to be considered a 
request to the Board, 38 U.S.C.A. § 7111(f).  

Motions for review of Board decisions on the grounds of CUE 
are adjudicated pursuant to regulations published by VA in 
January 1999.  38 C.F.R. §§ 20.1400-1411 (1999).  According 
to the regulations, CUE is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a).  Generally, CUE 
is present when either the correct facts, as they were known 
at the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Ibid.  Review for CUE in a prior Board decision 
must be based on the record and the law that existed when the 
decision was made.  38 C.F.R. § 20.1403(b).  

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of CUE, there 
must have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have manifestly 
changed the outcome when it was made; if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  38 C.F.R. 
§ 20.1403(c).  Examples of situations that are not CUE 
include the following: (1) Changed diagnosis.  A new 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision; (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist under 38 U.S.C.A. 
§ 5107(a); and, (3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or evaluated.  38 C.F.R. 
§ 20.1403(d).  Moreover, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).  

In addition to the above, a motion for CUE in a Board 
decision must satisfy specific pleading requirements, and if 
it does not, the motion must be denied.  38 C.F.R. 
§ 20.1404(b).  Non-specific allegations of failure to follow 
regulations, failure to give due process, and other general, 
non-specific allegations of error are examples of allegations 
that will not meet the pleading requirements necessary to 
file a motion for CUE in a Board decision.  Ibid.  

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of CUE that the United States 
Court of Appeals for Veterans Claims has defined for claims 
of CUE in rating decisions.  See Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc); Damrel v. Brown, 6 Vet. App. 242 
(1994). Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review 
denied, 6 Vet. App. 162 (1994); Luallen v. Brown, 8 Vet. 
App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994); see 
also Crippen v. Brown, 9 Vet. App. 412 (1996) and Berger v. 
Brown, 10 Vet. App. 166 (1997).  

Addressing the merits of the appellant's motion, the Board 
concludes that application of the law to the facts in this 
case is against a finding that CUE was committed by the Board 
in its January 1983 decision.  In this case, it is not 
claimed by the appellant or shown by the evidence that the 
factual record before the Board in January 1983 was 
incomplete or incorrect.  Hence, although not alleged, the 
motion for CUE is not sustainable on the grounds that the 
correct facts, as known at that time, were not before the 
Board.  38 C.F.R. § 20.1403(a).  The motion is premised 
mainly on the assertion that the law and regulatory 
provisions extant at the time were incorrectly applied by the 
Board or not applied at all.  

Analysis

The December 1997 Motion for Reconsideration set forth 
several allegations of CUE in the 1983 Board denial of 
service connection for the cause of the veteran's death. 

It is alleged that the Board failed to recognize that the 
veteran's attending physician had provided an unrebutted 
medical 'nexus', which was consistent with the evidence on 
file, linking the cause of death (cardiovascular dysfunction) 
with the veteran's tuberculosis.  However, despite the manner 
in which the contention is raised, it amounts to no more than 
how the Board weighed the evidence in 1983 and, thus, is not 
a valid ground for CUE. 

It is averred that the Board erred by substituting it 
unsubstantiated lay opinion for that of a trained 
professional.  This was also the substance of comments made 
by the attorney in an April 1997 letter alleging violation of 
the rules announced in Colvin v. Derwinski, 1 Vet. App. 171 
(1990) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) and 
indicating that Dr. Burton's July 1982 letter established a 
well grounded claim for service connection and that a well 
grounded claim is a reopened claim.  Thus, the 1983 Board 
decision had no effect because there has been a change in the 
law by virtue of Colvin and Grottveit, supra.  

However, Board decisions in 1983 were not subject to the 
"independent medical evidence" rule first announced much 
later in Colvin v. Derwinski, 1 Vet. App. 171 (1991) (decided 
March 8, 1991), and thus there was no legal bar to reliance 
on the medical judgment of adjudicators.  While decisions of 
the Court a number of years after the 1983 Board decision 
have required that VA adjudicators, including the Board, must 
rely solely upon independent medical evidence, those Court 
decisions do not have retroactive effect.  Tobler v. 
Derwinski, 2 Vet. App. 8, 14 (1991).  More specifically, and 
as applicable to claims of CUE, "opinions of this Court that 
formulate new interpretations of the law subsequent to an RO 
decision [or in this case the 1983 Board decision] cannot be 
the basis of a valid CUE claim."  Berger v. Brown, 10 Vet. 
App. 166 (1997); VAOGCPREC 9-94, March 25, 1994 (59 Fed. Reg. 
27309 (1994)) (Court decisions invalidating VA regulations or 
statutory interpretations do not have retroactive effect in 
relation to prior "final" adjudications, but should be 
given retroactive effect as they relate to claims still open 
on direct review); see also 38 C.F.R. § 20.1403(e) (1998).  

Moreover, in the 1983 Board decision, one of the Board 
members was indeed a physician and, unlike the law in effect 
today, the Board in the past could rely on the medical 
knowledge of the sitting medical member.  Generally see 
Austin v. Brown, 6 Vet. App. 547 (1994) (decided July 7, 
1994).  

It is contended that the Board erred in not adjudicating the 
claim for service connection for the cause of the veteran's 
death under the provisions which provide for DIC when a 
veteran was in receipt of or entitled to receive a total 
disability rating for the 10 years immediately preceding his 
death.  The provision in question was originally contained 
in 38 U.S.C. § 410(b).  It was amended in October 1982 
(after the May 1982 denial of the cause of death claim and 
entitlement under 38 U.S.C. § 410(b)) to add "or entitled 
to receive" but was recodified in 1988 at 38 U.S.C. § 418 
and recodified again in 1991 as 38 U.S.C. § 1318.  38 C.F.R. 
§ 3.22(b) was amended to add "would have been entitled to 
receive" effective October 1, 1982 (after the veteran's 
death but prior to the January 1983 Board decision in 
question).  See Green v. Brown, 111, 115-16 (1997).  

While testimony was rendered at hearings in 1997 and 1999 as 
to the veteran's ability to work and this was addressed by 
Dr. Burton in a 1997 statement, this evidence was not on 
file at the time of the 1983 Board decision and, thus, may 
not be considered.  

However, attention is drawn to a 1971 statement in which Dr. 
Barrier opined that the veteran was physically unable to 
continue in his employment.  With respect to the undisputed 
fact that the veteran was gainfully employed within the last 
10 years of his life, it is now alleged that his employment 
in the last few years was marginal or sheltered.  It is 
asserted that it was error for the Board in 1983 not to 
address these matters when it should have adjudicated 
entitlement to DIC under the then 38 U.S.C. § 410(b).  

In Green supra, it was determined that the RO had addressed 
the claim for DIC under 38 U.S.C. § 410(b) (now 38 U.S.C.A. 
§ 1318(b)) and that adjudication became final and, 
generally, would require the submission of new and material 
evidence.  

Here, the amendments in October 1982 did occur after the RO 
denial but prior to the 1983 Board decision.  The amendment 
to 38 C.F.R. § 3.22(a)(2) specifically provided, in 
pertinent part, that DIC was payable if he "would have been 
entitled to receive" a total disability rating in effect 
for 10 years or more preceding death based on "correction 
of a rating after the veteran's death based on clear and 
unmistakable error."  However, there was no allegation of 
CUE in any rating action during the veteran's lifetime as to 
the proper effective date for the assignment of his total 
disability rating.  

Thus, in sum, since entitlement to DIC under then 38 U.S.C. 
§ 410(b) (now 38 U.S.C. § 1318(b)) was adjudicated there can 
be no CUE in the Board decision in January 1983 inasmuch as 
there was no contentions that the veteran had had a total 
disability rating in effect for 10 years prior to his death, 
nor was there any allegation of CUE as to the effective date 
of May 1, 1977 for the assignment of a total rating.  

In this connection, the previous interpretation of governing 
statute and regulation was that the addition of the terms in 
38 C.F.R. § 3.22(a) that a deceased veteran would have been 
entitled to be continuously rated totally disabled for 10 
years prior to death but for correction of a rating action 
based on CUE, required an allegation of CUE as to the 
assignment of an effective date for a total disability 
rating.  

In VAOGCPREC 68-90, 55 Fed. Reg. 43255 (1990), it was held 
that the effective date of a total service-connected 
disability rating assigned by the originating agency is 
final (subject to timely appeal), for purposes of 
entitlement of a veteran's survivors to benefits under 38 
U.S.C.A. § 410(b), [now 38 U.S.C.A. § 1318(b)], in the 
absence of CUE.  

In this case, the January 1983 Board decision did not 
specifically address entitlement to DIC benefits under then 
38 U.S.C. § 410(b) because there was no allegation of CUE as 
to the effective date for the total rating.  

The essence of the allegation of CUE for failure to address 
38 U.S.C. § 410(b) in the 1983 Board decision is the holding 
of the Court in recent cases, beginning with Green, supra, 
that an appellant need not have brought a CUE claim (as to 
an effective date for a then existing total rating) that the 
veteran could have brought in his lifetime.  

"However, as we interpret the applicable law and regulation 
in [38 U.S.C.] section 1318(b) and [38 C.F.R.]§ 3.22(a)(2), 
a CUE claim is not the sole way for a survivor to show the 
veteran's entitlement as of the time of the veteran's death.  
Rather, the survivor is given the right to attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to receive a different decision on a service-
connection-related issue -- here the effective date of the 
award of the TDIU rating -- based on evidence in the 
veteran's claims file or VA custody prior to the veteran's 
death and the law then or subsequently made retroactively 
applicable."  Green, supra, at 118.  

Here, it is undisputed that a total rating was not in effect 
for 10 years prior to the veteran's death and neither the 
veteran during his lifetime nor the appellant in her appeal 
to the Board in the 1980s raised the issue of the proper 
effective date for a total rating or any CUE in the 
assignment of May 1, 1977 as the proper effective date for 
the veteran's total rating.  

It was not until the Green, supra case decided in February 
1997, that a surviving spouse was first entitled to show that 
a deceased veteran would have hypothetically have been 
entitled to a different decision, based on evidence on file 
at the veteran's death.  

Accordingly, since the 1997 decision in Green, supra is not 
retroactively applicable to the 1983 Board decision, there 
was no error in failing to address whether the veteran 
hypothetically was entitled (upon a de novo adjudication) to 
an effective date prior to May 1, 1977 for a total rating, 
for the purpose of entitlement to DIC under the current 38 
U.S.C.A. § 1318(b) (West 1991).  It follows that there could 
also be no CUE in the 1983 Board decision for failing to 
address whether the last year or several years of the 
veteran's employment was marginal or sheltered in nature.  

Moreover, in light of the above, even the Board's failure in 
1983 (as alleged) to consider extraschedular entitlement to a 
total rating would not constitute CUE.  

According, the motion for CUE in the January 1983 Board 
denial of service connection for the cause of the veteran's 
death is denied.  


ORDER

The appellant's motion alleging CUE in the Board's January 
1983 decision is denied.  



		
	A. BRYANT 
Member, Board of Veterans' Appeals

 


